                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                   §
CURTIS SHEPPARD, JR.,                              §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §          Case No. 6:19-CV-374-JDK-JDL
                                                   §
WARDEN KEMPT, ET AL.,                              §
                                                   §
        Defendants.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Curtis Sheppard, Jr., an inmate proceeding pro se, filed the above-styled and

numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United

States Magistrate Judge John D. Love under 28 U.S.C. § 636. On September 5, 2019, the

Magistrate Judge issued a Report and Recommendation (Docket No. 4), recommending that the

action be dismissed pursuant to the three-strikes provision under 28 U.S.C. § 1915(g). Id. at 4.

Plaintiff timely filed objections on September 18, 2019. Docket No. 6.

        In his objections, Plaintiff argues that the “terror attack on July 17, 2019,” which allegedly

poisoned more than 400 inmates, shows that he faces an imminent threat of serious physical

injury. Docket No. 6 at 1–5. Plaintiff also states that Defendants never filed any responses to his

complaint and that the Magistrate Judge made Defendants' arguments for them. Id. at 4.

        Plaintiff’s objections are overruled because they do not show that he is “under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g). Under § 1915(g), “a prisoner with three

strikes is entitled to proceed with his action or appeal only if he is in imminent danger at the time

that he seeks to file his suit in district court or seeks to proceed with his appeal or files a motion to




                                               Page 1 of 2
proceed IFP.” Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir. 1998). Here, Plaintiff has at most

alleged harm that occurred prior to his filing this action. Plaintiff does not allege that the claimed

poisoning on July 17, 2019, placed him in imminent danger of serious physical injury on August

14, 2019—the date when Plaintiff filed this action. Plaintiff’s case therefore must be dismissed

under 28 U.S.C. § 1915(g) and his objections fail.

       Having made a de novo review of the objections raised by Plaintiff to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and that Plaintiff’s objections are without merit. The Court therefore adopts

the findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

4) be ADOPTED. It is further

       ORDERED that Plaintiff’s application for leave to proceed in forma pauperis is

DENIED and the above-styled civil action is DISMISSED WITH PREJUDICE as to the refiling

of another in forma pauperis lawsuit raising the same claims as herein presented, but without

prejudice to the refiling of this lawsuit without seeking in forma pauperis status and upon payment

of the statutory filing fee. Should Plaintiff pay the full filing fee of $400.00 within fifteen days

after the date of entry of final judgment, he shall be allowed to proceed in the lawsuit as though

the full fee had been paid from the outset.

         So ORDERED and SIGNED this 3rd              day of December, 2019.



                                                     ___________________________________
                                                     JEREMY D. KERNODLE
                                                     UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
